DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 5 May 2020, has been considered by the examiner.
Claim Objections
Claim 11 is objected to because the limitation “a housing defining an interior cavity” is repeated. 
Claim 20 is objected to because it recites a “needle insert mechanism”. This should be “needle insertion mechanism” to be consistent with prior terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the distal surface of the housing".  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-20 and 22 are rejected as being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2016/0235916 A1) in view of Searle et al. (US 2017/0286638 A1).
Regarding claim 1, Edwards et al. discloses a drug delivery device (15002 Fig 34) comprising: a housing (15110 Fig 34) defining an interior cavity (housing has an interior cavity to retain container 15263 Fig 34) and a distal surface (15114 Fig 34) for contacting a patient during a dispensing operation of the drug delivery device (See contact with skin “S” Fig 35); a primary container (15262 Fig 34) disposed in the interior cavity of the housing ([0171] “medicament container 15262 is disposed within the housing 15110”) and adapted to contain a drug ([0172] “medicament within the medicament container 15262”); a cannula (15212 Fig 34) having an electrically conductive portion (15030 Fig 34), the cannula having a storage state (Fig 34) where a terminal end thereof is inside the housing and a delivery state (Fig 35) where the terminal end thereof extends out through an opening in the distal surface of the housing ([0172] “When the needle 15212 is in the first position, the distal end 15214 of the needle is disposed within the housing 15110. When the needle 15212 is in the second position, the distal end 15214 of the needle is disposed outside of the housing 15110.”); a fluid flow path ([0174] “Accordingly, the needle penetrates the patient's skin S to provide a passageway for delivering the medicament into the patient's body B.”) for the drug including the primary container and the cannula; a delivery mechanism ([0042] “a mechanical actuator configured to release a spring, an energy storage member, or the like”, the delivery mechanism is the energy storage member) disposed in the housing for selectively forcing the drug through the fluid flow path out of the primary container and through the cannula for delivery to a patient when the cannula occupies the delivery state ([0042] “to initiate medicament delivery when the actuator is moved from the first position to the second position.”); an electrode (15031 Fig 34) disposed on the distal surface of the housing (15114 Fig 34); and a controller (the electronic circuit system 15920 Fig 34 is a controller, see components described in [0048]) carried by the housing and electrically connected to the cannula, and the electrode ([0173] “The electronic circuit system 15920 is includes at least a first electrode 15030 and a second electrode 15031.” 15030 is part of the cannula Fig 34), the controller configured to determine whether the drug was successfully delivered to a patient by: determining that an electrical circuit including the cannula and the electrode has closed upon application of the electrode on the distal surface of the housing onto a patient's skin and insertion of the cannula into the patient ([0173] “the impedance between the first electrode 15030 and the second electrode 15031.” The circuit must be closed for impedance Z1 to be measured as shown in Fig 35); and determining, based on recognizing the closed electrical circuit, whether the drug has been forced through the fluid flow path and delivered to the patient ([0173] “the electronic circuit system 15920 can provide electronic and/or automatic feedback associated with the validity and/or administration of an injection event based on the impedance between the first electrode 15030 and the second electrode 15031.”). However, Edwards et al. fails to disclose a flow measurement device configured to measure a characteristic of the flow of the drug forced through the fluid flow path; the controller electrically connected to the flow measurement device; and determining, based on the measurements of the flow measurement device and in combination with recognizing the closed electrical circuit, whether a full dose of the drug has been forced through the fluid flow path and delivered to the patient.
Searle et al. teaches a flow measurement device ([0009] “MEMS flow sensor”) configured to measure a characteristic of the flow of the drug forced through the fluid flow path (“used to determine the volume of drug delivered from a pen, syringe or other drug delivery device”, volume delivered is the characteristic); device electronics electrically connected to the flow measurement device ([0083] “The MEMS flow sensor 1914 is electrically connected to related electronics located in area 1916”); and determining, based on the measurements of the flow measurement device, a dose of the drug that has been forced through the fluid flow path ([0009] “determine the volume of drug delivered from a pen, syringe or other drug delivery device”). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the device of Edwards et al. to include the flow measurement limitations as taught by Searle et al. to allow the actual volume of delivered drug to be measured and presented in real time [0068].
Searle et al. teaches in another embodiment determining whether a full dose of the drug has been forced through the fluid flow path and delivered to the patient ([0110] “An alarm can be incorporated into the device to alert the patient of an incomplete dose. Both the intended dose and the portion of the dose delivered into the tissue are preferably recorded into the patient's logbook, along with any correction dose”) to be based on the measurements of the flow measurement device and in combination with recognizing the patient removing the pen from the tissue [00110]. It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Edwards et al. to include the limitations of determining whether a full dose of the drug has been forced through the fluid flow path and delivered to the patient to be based on the measurements of the flow measurement device and in combination with recognizing the closed electrical circuit to identify the amount of drug that was expelled and measured but not expelled into the patients tissue to be able to alert the patient of an incomplete dose.
Regarding claim 2, modified Edwards et al. teaches the drug delivery device of claim 1. Searle et al. further teaches wherein the flow measurement device comprises a flow sensor ([0009] “MEMS flow sensor”) operably coupled to the fluid flow path ([0083] “a MEMS flow sensor 1914 arranged in the flow path”) to measure the flow of the drug therethrough.  	
Regarding claim 3, modified Edwards et al. teaches the drug delivery device of claim 1. Edwards et al. further teaches wherein the electrically conductive portion of the cannula is at a distal end thereof ([0173] “The first electrode 15030 is disposed at the distal end 15214 of the needle 15212.”, Fig 34), and the controller is configured to determine a depth of the distal end of the cannula in the delivery state based on readings of the electrical circuit ([0175] “can be processed, either by the electronic circuit system 15920”, “based on the impedance Z.sub.1, the known depth of penetration of the needle 15212”).  
Regarding claim 4, modified Edwards et al. teaches the drug delivery device of claim 1. Edwards et al. further teaches further comprising a communication module (network interface 1953 Fig 3), wherein the controller is configured to send a confirmation signal ([0173] “The electronic signal S8 can be any suitable communications signal, of the types described herein, configured to be received by a compliance monitoring device (not shown in FIGS. 34 and 35) of the types shown and described herein. In this manner, as described in more detail below, the electronic circuit system 15920 can provide electronic and/or automatic feedback associated with the validity and/or administration of an injection event based on the impedance between the first electrode 15030 and the second electrode 15031.”) with the communication module in response to determining that the electrical circuit was closed while a full dose of the drug was dispensed ([0122] “Such a message can state, for example, “THE DOSAGE OF XXX HAS BEEN SUCCESSFULLY ADMINISTERED. PLEASE SEEK FURTHER MEDICAL ATTENTION FROM A DOCTOR IF THE FOLLOWING SYMPTOMS OCCUR . . . ””, in the device of modified Edwards et al. successful administration would be identified in response to determining that the electrical circuit was closed while a full dose of the drug was dispensed as explained in the rejection of claim 1).  
Regarding claim 5, modified Edwards et al. teaches the drug delivery device of claim 4. Edwards et al. further teaches wherein the controller is further configured to send a fault signal with the communication module in response to determining that less than a full dose of the drug was dispensed or that the electrical circuit opened while the drug was being dispensed ([0052] “electronic signal associated with the occurrence of an invalid injection event (i.e., an injection event during which there was a high likelihood that the medicament was not injected into the body”, [0173] “the electronic circuit system 15920 can provide electronic and/or automatic feedback associated with the validity and/or administration of an injection event based on the impedance between the first electrode 15030 and the second electrode 15031”, feedback associated with an invalid injection would be a fault signal in response to determining that the electrical circuit opened while the drug was being dispensed based on the impedance measurement).  
Regarding claim 11, Edwards et al. teaches a method of operating a drug delivery device ([0002] “methods for delivering a medicament into a body of a patient and outputting an electronic signal in response to such delivery”), the method comprising: providing a drug delivery device (15002 Fig 34) comprising: a housing (15110 Fig 34) defining an interior cavity (housing has an interior cavity to retain container 15263 Fig 34); a primary container (15262 Fig 34) disposed in the interior cavity of the housing ([0171] “medicament container 15262 is disposed within the housing 15110”) and containing a drug ([0172] “medicament within the medicament container 15262”); a cannula (15212 Fig 34) having an electrically conductive portion (15030 Fig 34), the cannula having a storage state (Fig 34) where a terminal end is inside the housing and a delivery state (Fig 35) where the terminal end extends out through an opening in the distal surface of the housing ([0172] “When the needle 15212 is in the first position, the distal end 15214 of the needle is disposed within the housing 15110. When the needle 15212 is in the second position, the distal end 15214 of the needle is disposed outside of the housing 15110.”); a fluid flow path ([0174] “Accordingly, the needle penetrates the patient's skin S to provide a passageway for delivering the medicament into the patient's body B.”) for the drug including the primary container and the cannula; a delivery mechanism ([0042] “a mechanical actuator configured to release a spring, an energy storage member, or the like”, the delivery mechanism is the energy storage member) disposed in the housing for selectively forcing the drug through the fluid flow path out of the primary container and through the cannula for delivery to a patient when the cannula occupies the delivery state ([0042] “to initiate medicament delivery when the actuator is moved from the first position to the second position.”); an electrode (15031 Fig 34) disposed on the distal surface of the housing (15114 Fig 34); and 5a controller (the electronic circuit system 15920 Fig 34 is a controller, see components described in [0048]) carried by the housing and electrically connected to the flow measurement device, the cannula, and the electrode ([0173] “The electronic circuit system 15920 is includes at least a first electrode 15030 and a second electrode 15031.” 15030 is part of the cannula Fig 34); contacting a patient's skin with the distal surface and the electrode of the drug delivery device ([0174] “the patient first places the distal end portion 15114 of the housing against the skin S of the body B”) ; inserting the cannula into the patient ([0174] “The patient then actuates the medical injector 15002 thereby causing the needle to move from the first position to the second position, as shown by the arrow QQ in FIG. 35. Accordingly, the needle penetrates the patient's skin S”); recognizing a closed electrical circuit including the cannula and the electrode with the controller ([0175] “the electronic circuit system 15920 is configured to measure the impedance Z.sub.1 between the first electrode 15030 and the second electrode 15031”, for impedance to be measured, the circuit must be closed); operating the delivery mechanism ([0042] “initiate medicament delivery when the actuator is moved from the first position to the second position” ) to force the drug through the fluid flow path out of the primary container and through the cannula for delivery to a patient ([0174] “provide a passageway for delivering the medicament into the patient's body B.”).
However, Edwards et al. fails to disclose a flow measurement device configured to measure a characteristic of the flow of the drug forced through the fluid flow path; and measuring a characteristic of the flow of the drug forced through the fluid flow path with the flow measurement device; and determining an amount of drug dispensed to the patient.
Searle et al. teaches a flow measurement device ([0009] “MEMS flow sensor”) configured to measure a characteristic of the flow of the drug forced through the fluid flow path ([0009] “used to determine the volume of drug delivered from a pen, syringe or other drug delivery device”, volume delivered is the characteristic); and measuring a characteristic of the flow of the drug forced through the fluid flow path with the flow measurement device; and determining an amount of drug dispensed to the patient (([0009] “determine the volume of drug delivered from a pen, syringe or other drug delivery device”). It would have been obvious to one of ordinary skill at the time of effective filing for the method of modified Edwards et al. to include the flow measurement limitations as taught by Searle et al. to allow the actual volume of delivered drug to be measured and presented in real time [0068].
Regarding claim 12, modified Edwards et al. teaches the method of claim 11. Searle et al. further teaches wherein measuring the characteristic of the flow of the drug forced through the fluid flow path comprises measuring the flow of the drug forced through the fluid flow path with a flow sensor ([0083] “a MEMS flow sensor 1914 arranged in the flow path”).
Regarding claim 13, modified Edwards et al. teaches the method of claim 11. Edwards et al. further teaches wherein recognizing the closed electrical circuit comprises recognizing a closed electrical circuit including a distal end of the cannula and the electrode ([0175] “the electronic circuit system 15920 is configured to measure the impedance Z.sub.1 between the first electrode 15030 and the second electrode 15031”, for impedance to be measured, the circuit must be closed).  
Regarding claim 14, modified Edwards et al. teaches the method of claim 11. Edwards et al. further teaches further comprising sending a confirmation signal ([0173] “The electronic signal S8 can be any suitable communications signal, of the types described herein, configured to be received by a compliance monitoring device (not shown in FIGS. 34 and 35) of the types shown and described herein. In this manner, as described in more detail below, the electronic circuit system 15920 can provide electronic and/or automatic feedback associated with the validity and/or administration of an injection event based on the impedance between the first electrode 15030 and the second electrode 15031.”) with a communication module (network interface 1953 Fig 3) of the drug delivery device in response to determining that the electrical circuit was closed while a full dose of the drug was dispensed ([0122] “Such a message can state, for example, “THE DOSAGE OF XXX HAS BEEN SUCCESSFULLY ADMINISTERED. PLEASE SEEK FURTHER MEDICAL ATTENTION FROM A DOCTOR IF THE FOLLOWING SYMPTOMS OCCUR . . . ””).
Regarding claim 15, modified Edwards et al. teaches the method of claim 11. Edwards et al. further teaches further comprising sending a fault signal ([0173] “The electronic signal S8 can be any suitable communications signal, of the types described herein, configured to be received by a compliance monitoring device (not shown in FIGS. 34 and 35) of the types shown and described herein. In this manner, as described in more detail below, the electronic circuit system 15920 can provide electronic and/or automatic feedback associated with the validity and/or administration of an injection event based on the impedance between the first electrode 15030 and the second electrode 15031.”) with a communication module (network interface 1953 Fig 3) of the drug delivery device in response to determining that less than a full dose of the drug was dispensed or that the electrical circuit opened while the drug was being dispensed ([0052] “electronic signal associated with the occurrence of an invalid injection event (i.e., an injection event during which there was a high likelihood that the medicament was not injected into the body”, [0173] “the electronic circuit system 15920 can provide electronic and/or automatic feedback associated with the validity and/or administration of an injection event based on the impedance between the first electrode 15030 and the second electrode 15031”, feedback associated with an invalid injection would be a fault signal in response to determining that the electrical circuit opened while the drug was being dispensed based on the impedance measurement).
Regarding claim 16, modified Edwards et al. teaches the method of claim 11. Edwards et al. further teaches further comprising saving data for a drug delivery operation in a storage device (1941 Fig 3), the data comprising at least one of: time and date of the drug delivery operation, the amount of drug delivered, a confirmation that the electrical circuit was closed during the operation, or a depth of a distal end of the cannula ([0055] “upload compliance information associated with the use of the medicament delivery device”, [0173] “The electronic signal S8 can be any suitable communications signal, of the types described herein, configured to be received by a compliance monitoring device”, [0175] “the compliance monitoring device can evaluate the validity of the injection event based on the impedance Z.sub.1 and/or the known depth of penetration of the needle 15212.” The data includes at least the depth of penetration).  
Claims 6-9, 17-18, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2016/0235916 A1) in view of Searle et al. (US 2017/0286638 A1) and Limaye et al. (US 2016/0089056 A1).
Regarding claim 6, modified Edwards et al. teaches the drug delivery device of claim 1. However, modified Edwards et al. fails to teach wherein the controller is configured to: control operation of the delivery mechanism; and pause delivery of the drug in response to at least one of: determining that the electrical circuit has opened before a full dose of the drug has been dispensed; or determining that the cannula is at an incorrect depth.
Limaye et al. teaches wherein circuitry (116 Fig 4A) is configured to: control operation of the delivery mechanism ([0037] “the insertion monitor may trigger, stop or interrupt medication delivery”); and pause delivery of the drug in response to at least one of: determining that the electrical circuit has opened before a full dose of the drug has been dispensed; or determining that the cannula is at an incorrect depth ([0037] “When a change in conductivity between electrodes 162 and 164 occurs, the status of the circuit detected in the sensor circuit 116 may be transmitted to peripheral user interface devices, for example, triggering an alarm to alert the user that the device is not inserted properly in the skin. In the case of a glucose monitor, for example, a signal indicating sufficient conductivity between electrodes 162, 164 may be made a necessary condition for glucose monitoring to commence or restart. If the device is a medication delivery device, the insertion monitor may trigger, stop or interrupt medication delivery.”). It would have been obvious to one of ordinary skill at the time of effective filing for the controller of modified Edwards et al. to control operation of the delivery mechanism with the limitations as taught by Limaye et al. to prevent the medicament from being expelled into the wrong part of the patients tissue or from being expelled outside of the patient altogether.
Regarding claim 7, modified Edwards et al. teaches the drug delivery device of claim 1. Edwards et al. further teaches wherein the cannula comprises a needle (15212 Fig 34). However, modified Edwards et al. is silent to the needle is made of a conductive material.
Limaye et al. teaches wherein the cannula comprises a needle of a conductive material ([0039] “the stainless steel cannula itself serves as an electrode, the cannula may be rolled or brushed with resistive ink, leaving a selected area near the bevel conductively exposed to the subject's body”). It would have been obvious to one of ordinary skill at the time of effective filing for the cannula of modified Edwards et al. to comprise a needle of a conductive material as taught by Limaye et al. since stainless steel is a strong and common material used in medical applications. Additionally, allowing the needle to be a conductive material would allow traditional and readily available needles to be used in the device.
Regarding claim 8, modified Edwards et al. teaches the drug delivery device of claim 1. However, modified Edwards fails to teach wherein the cannula comprises a hard or soft catheter.
Limaye et al. teaches wherein the cannula comprises a hard or soft catheter ([0020] “a plastic catheter”).  It would have been obvious to one of ordinary skill at the time of effective filing for the cannula to comprise a hard or soft catheter as taught by Limaye et al. to provide a well-known mechanism of a needle introducing the catheter into the skin and the needle being withdrawn to leave a more comfortable catheter in place in the patients tissue [0020].
Regarding claim 9, modified Edwards et al. teaches the drug delivery device of claim 1. Edwards et al. further teaches moving the cannula between a retracted position where the terminal end of the cannula is concealed in the housing in the storage state, and an extended position where the terminal end of the cannula extends out of the housing and beyond the distal surface in the delivery state ([0174] “The patient then actuates the medical injector 15002 thereby causing the needle to move from the first position to the second position, as shown by the arrow QQ in FIG. 35. Accordingly, the needle penetrates the patient's skin S to provide a passageway for delivering the medicament into the patient's body B.”).  However, modified Edwards et al. is silent to the moving is performed by a needle insertion mechanism operably coupled to the cannula.
Limaye et al. teaches a needle insertion mechanism operably coupled to the cannula for moving the cannula between a retracted position and an extended position ([0022], Claim 4- “an automatic cannula insertion mechanism to propel the cannula bevel into the subject's skin.”). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Edwards et al. to include the needle insertion mechanism with the limitations as taught by Limaye et al. to allow the needle to be inserted without direct manual actuation from by the patient, simplifying the insertion, and making it safer and more reliable.  	
Regarding claim 17, modified Edwards et al. teaches the method of claim 11. However, modified Edwards et al. fails to teach further comprising pausing delivery of the drug in response to determining that the electrical circuit has opened before a full dose of the drug has been dispensed.
Limaye et al. teaches pausing delivery of the drug in response to determining that the electrical circuit has opened before a full dose of the drug has been dispensed ([0037] “When a change in conductivity between electrodes 162 and 164 occurs, the status of the circuit detected in the sensor circuit 116 may be transmitted to peripheral user interface devices, for example, triggering an alarm to alert the user that the device is not inserted properly in the skin. In the case of a glucose monitor, for example, a signal indicating sufficient conductivity between electrodes 162, 164 may be made a necessary condition for glucose monitoring to commence or restart. If the device is a medication delivery device, the insertion monitor may trigger, stop or interrupt medication delivery.” a cannula not inserted into the skin would open the circuit and pause the delivery). It would have been obvious to one of ordinary skill at the time of effective filing for the controller of modified Edwards et al. to control operation of the delivery mechanism with the limitations as taught by Limaye et al. to prevent the medicament from being expelled into the wrong part of the patients tissue or from being expelled outside of the patient altogether.    
Regarding claim 18, modified Edwards et al. teaches the method of claim 11. However, modified Edwards et al. fails to teach further comprising pausing delivery of the drug in response to determining that the cannula is at an incorrect depth.
Limaye et al. teaches further comprising pausing delivery of the drug in response to determining that the cannula is at an incorrect depth  ([0037] “When a change in conductivity between electrodes 162 and 164 occurs, the status of the circuit detected in the sensor circuit 116 may be transmitted to peripheral user interface devices, for example, triggering an alarm to alert the user that the device is not inserted properly in the skin. In the case of a glucose monitor, for example, a signal indicating sufficient conductivity between electrodes 162, 164 may be made a necessary condition for glucose monitoring to commence or restart. If the device is a medication delivery device, the insertion monitor may trigger, stop or interrupt medication delivery.”, a cannula at an incorrect depth changes the conductivity and would pause the delivery).  
Regarding claim 20, modified Edwards et al. teaches the method of claim 11. However, modified Edwards et al. is silent to wherein inserting the cannula comprises actuating a needle insert mechanism that drives the cannula out of the housing and into the patient.  
Limaye et al. teaches wherein inserting the cannula comprises actuating a needle insert mechanism that drives the cannula out of the housing and into the patient ([0022], Claim 4- “an automatic cannula insertion mechanism to propel the cannula bevel into the subject's skin.”). It would have been obvious to one of ordinary skill at the time of effective filing for the method of modified Edwards et al. to include the needle insertion mechanism with the limitations as taught by Limaye et al. to allow the needle to be inserted without direct manual actuation from by the patient, simplifying the insertion, and making it safer and more reliable.  	
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2016/0235916 A1) in view of Searle et al. (US 2017/0286638 A1) and Walker et al. (US 4,932,940 A).
Regarding claim 10, modified Edwards et al. teaches the drug delivery device of claim 1. However, modified Edwards et al. fails to teach wherein the housing comprises a retractable needle guard defining the distal surface, the needle guard occupying a protracted position concealing the terminal end of the cannula in the storage state and a retracted position allowing the terminal end of the cannula to extend out of the housing in the delivery state.
Walker et al. teaches wherein a housing (2 Fig 1) comprises a retractable needle guard (4 Fig 1) defining the distal surface (14 Fig 3), the needle guard occupying a protracted position (Position in Fig 3) concealing the terminal end of the cannula (40 Fig 3) in the storage state and a retracted position (Position in Fig 15) allowing the terminal end of the cannula to extend out of the housing in the delivery state (See extension of 40 in Fig 14).  It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Edwards et al. to include the needle guard with the limitations as taught by Walker et al. to prevent needle prick injuries associated with exposed needles.
Regarding claim 19, modified Edwards et al. teaches the method of claim 11. However, modified Edwards et al. fails to teach wherein inserting the cannula comprises applying a force against the patient's skin with the distal surface to retract a needle guard surrounding a terminal end of the cannula into the housing, the needle guard defining the distal surface.
Walker et al. teaches wherein inserting the cannula (40) comprises applying a force against the patient's skin with the distal surface to retract a needle guard surrounding a terminal end of the cannula into the housing (Col 2 lines 39-44 “When the syringe is used, the needle is thrust into the skin while the guard is either withdrawn […] the act of inserting the needle forces the skin surface to push the guard away from the needle.” The guard retracts toward the housing as shown in Fig 10), the needle guard defining the distal surface (Col 2 lines 39-44, the distal end of the needle guard is the surface contacting the skin). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Edwards et al. to include the needle guard with the limitations as taught by Walker et al. to prevent needle prick injuries associated with exposed needles.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2016/0235916 A1) in view of Searle et al. (US 2017/0286638 A1) and Estes et al. (US 2003/0114836 A1).
Regarding claim 21, modified Edwards et al. teaches the drug delivery device of claim 1. However, modified Edwards is silent to wherein the controller is further configured to control the timing and/or flow of the delivery of the drug based on the measured characteristic of the flow of the drug.  
Estes et al. teaches a controller ([0009] “control system”) is configured to control the timing and/or flow of the delivery of the drug ([0009] “a control system for controlling medication delivery from the infusion device”) based on the measured characteristic of the flow of the drug (where the characteristic is volume of drug dispensed, [0009] “a control system includes a suspend function for temporarily suspending medication delivery from the infusion device”, [0092] “If, in a given integration period, a total amount of an infused medication exceeds the dynamic target level, the suspend and/or block functions can be invoked”). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the device of modified Edwards et al. to include the timing and flow limitations as taught by Estes et al. to prevent excess dosage or toxicity from the delivery of a drug when it is not needed.
Regarding claim 22, modified Edwards et al. teaches the method of claim 11. However, modified Edwards is silent to further comprising controlling the timing and/or flow of the delivery of the drug based on the measured characteristic of the flow of the drug.
Estes et al. teaches controlling the timing and/or flow of the delivery of the drug ([0009] “a control system for controlling medication delivery from the infusion device”) based on the measured characteristic of the flow of the drug (where the characteristic is volume of drug dispensed, [0009] “a control system includes a suspend function for temporarily suspending medication delivery from the infusion device”, [0092] “If, in a given integration period, a total amount of an infused medication exceeds the dynamic target level, the suspend and/or block functions can be invoked”). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the method of modified Edwards et al. to include the timing and flow limitations as taught by Estes et al. to prevent excess dosage or toxicity from the delivery of a drug when it is not needed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783